Case 3:18-cv-01526 Document8 Filed 01/16/19 Page 1of8 Pa

UNITED STATES DISTRICT COURT

 

JAN | 6 2019

. PERRY It, CLERK
ROMS District Court
Souther District of West Virginia

 

 

 

 

eFILED_ |

 

SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

 

 

 

eee I “, aa. / . -
Noha Puce) ewleeg Jk BE3FG4V 6
(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action).
VERSUS CIVIL ACTION NO._3:18-cv-01526

 

(Number to be assigned by Court)

é ca
bres tev?) Kee HELD GA / A apd
YW

 

 

 

(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT
I. Previous Lawsuits
A. Have you begun other lawsuits in state or federal court dealing with the same

facts involved in this action or otherwise relating to your imprisonment?

Yes No xX

 

 
Case 3:18-cv-01526 Document 8 Filed 01/16/19 Page 2 of 8 PagelD #: 47

B. If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of
paper, using the same outline).

 

 

 

 

 

 

1. Parties to this previous lawsuit:
Plaintiffs:
Defendants:

2. Court (if federal court, name the district; if state court, name the
county);

 

 

3, Docket Number:

 

4. Name of judge to whom case was assigned:

 

5. Disposition (for example: Was the case dismissed? Was it appealed?
Is it still pending?

 

 

6. Approximate date of filing lawsuit:

 

7. Approximate date of disposition:

 
I.

Hil.

Case 3:18-cv-01526 Document 8 Filed 01/16/19 Page 3 of 8 PagelD #: 48

 

a “ / me [é fom , amet oh
Place of Present Confinement: Okve AS Ce CLF OUIE | CF] - cg
tl [+ 26-2214
A. Is there a prisoner grievance procedure in this institution?
Yes KE _ No.
oo
B. Did you present the facts relating to your complaint in the state prisoner

grievance procedure?

Yes XO No

C. If you answer is YES:

iy g

1. What steps did you take? 7 t/ tohet Lhe Ces
Lhd MMe. fe ot

2. What was the result? aot AL Le; ah, aa it
oO / é

 

 

D. If your answer is NO, explain why not:

 

 

Parties

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional
plaintiffs, if any.)

A. Name of Plaintiff: la ba fod 5 aches i é

  

a Ps . mee h geen sat ‘ rod ‘ * “
Address: S¥euews Coffec TioAe / Coble OFS bm UY, Fi eK Fue
Meleh Uw 2496 |
B. Additional Plaintiff(s) and Address(es):

 

 

 

 

 
Case 3:18-cv-01526 Document 8 Filed 01/16/19 Page 4 of 8 PagelD #: 49

(In item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places of employment of any

additional defendants.)

 

 

 

,
34 . fp ) _fowe i. oF
C. Defendant: /,24 f ory) ke ey hier ( fer /
Up / ‘
is employed as: Al Me eimsue &
f
;
\ Pa ‘ : g f , 4 a,
at fe S lech Kettle prc f dex |
f

D. Additional defendants:

 

 

 

 

IV. Statement of Claim

State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a
number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)

The Z vows ‘Ordtroas fell Bele the shaded of the gf Aenctvae af
(a prote che me. Trew ese an of pAudua frtaishien e eet / Lfeh § forcect
i five Pe b fe: Mh, Covel Ai gy iz £ feces, - a g } ancl as ve FES ft
iondizefed a SJerieus Sheph infection Hut hol bbe he fet wsdl

nat’ - bi efex Seve real oriovances were tle andl went wh, wf fe Ponte

 

 

 

 
Case 3:18-cv-01526 Document8 Filed 01/16/19 Page 5 of 8 PagelD #: 50

IV. Statement of Claim (continued):

 

 

 

 

 

 

 

 

 

Vv. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.

a

Pahve Mo. oberg ewes bor path sutheoaas gach cole how é f

s< Brevi din € qf é

4

 

 

 

 

 

 

 

 
Case 3:18-cv-01526 Document 8 Filed 01/16/19 Page 6 of 8 PagelD #: 51

Vv. Relief (continued)):

 

 

 

 

 

VII. Counsel

A.

If someone other than a lawyer is assisting you in preparing this case, state the
person’s name:

 

Have you made any effort to contact a private lawyer to determine if he or she
would represent you in this civil action?

Yes No

If so, state the name(s) and address(es) of each lawyer contacted:

 

 

If not, state your reasons:

 

 

Have you previously had a lawyer representing you in a civil action in this
court?

Yes No

K

 
Case 3:18-cv-01526 Document 8 Filed 01/16/19 Page 7 of 8 PagelID #: 52

If so, state the lawyer’s name and address:

 

 

 

 

 

. . 4 Cy gy
Signed this Me dayof_. Je. LULA. Lig , 20 / / .
fA. 7
, /
“ tl teh” a a ee a gee _

 

 

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

Ley . if CF
Executed on 40 - \np ey QE (2,

 

athe
OD eT ot

bf 7
Signature of FMovan least

 

Signature of Attorney
(if any)

 

 
Sohn Darley aF 38304 %
50 Cod H.
Welch, WV 2 Fo/

Case 3:18-cv-01526 Document 8 Filed 01/16/19 Page 8 of 8 PagelD #: 53

 

“) “4 ue
Kor “4 L, Pere At Cher kt

Uni Leel States Ni ge cf Osuek
C45 SH Ave, Rar. (Ol
Wa reag bon wv 2570

 

    

 

LEGAL VAIL
